DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 and 15 have been amended. Claims 1-18 are pending.
Status of Previous Rejections 
The rejections of Claims 1-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn in view of the amendment.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 10,395,823. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-37 of U.S. Patent No. 10,395,823 teach every limitation recited in claims 1-18.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
Li (IEEE transation on Magnetics, 2014, Vol 50, 2105403, provided in IDS filed 10/25/2019) teaches (Page 1, Experimental Details) a powder mixture comprising powder from recycled Nd-Fe-B magnet and powder of special alloy (SA) with 0-3.0 wt% of SA alloy. Demagnetization of waste Nd-Fe-B magnet prior to recycling is well-known to one of ordinary skill in the art. Li discloses (Table 1, SA alloy) that the SA alloy contains 12.32 wt% Nd, 51.45 wt% Dy, 2.34 wt% Fe, 7.49 wt% Cu, and 26.4 wt% Co, which converts toe. 8.5at% Nd, 31.4 at% Dy, 4.2 at% Fe, 11.7 at% Cu, and 44.2 at% Co.
Kato (US 2010/0040501, IDS dated 10/25/2019, hereinafter “Kato et al.”). teaches a method for making sintered R-T-B magnet ([0011] to [0019]). Kato discloses that the method comprises mixing the R-T-B powder with an high R alloy powder and the high R alloy powder comprises 26-70 wt% R, 0.3-30 wt% Co, 0.03-5.0 wt% Cu, 0.03-0.3 wt% Al and the balance being Fe ([0011] to [0019]; [0071]).
Nakamura (US 8,231,740) teaches (Col 4, Ln 50-67) a grain boundary diffusion alloy having composition RaTbMcAdHe, 15≤a≤89, 0.1≤c≤15, 0≤d≤30, e can be zero and b is the balance; R is preferably at least 40 at% of at least one selected from Pr, Nd, Tb and Dy (Col 5, Ln 14-18); T is Fe and Co with Fe content preferably 30-70 at% of T (Col 5, Ln 20-25); M is at least one selected from the group consisting of Al, Cu etc (Col 4, Ln 55-60).
8.5-12.5Dy35-45Co32-41Cu3-6.5Fe1.5-5 as recited in claim 1 and that an additive particles represented by the formula Nd8.5-12.5Dy35-45Co32-41Cu3-6.5Fe1.5-5 as recited in claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/XIAOWEI SU/Primary Examiner, Art Unit 1733